ORDER

MICHEL, Circuit Judge.
NCR Corporation moves without opposition to stay proceedings in 04-1003 pending docketing of a related appeal, 04-1093 and for a 14-day extension of time, until February 17, 2004, to file its brief in 04-1093. We consider whether 04-1003 should be dismissed as prematurely filed.
In 04-1003, NCR sought review of the decision of the United States District Court for the District of Delaware dismissing NCR’s claims of patent infringement. When NCR filed its notice of appeal in 04-1003 there were still counterclaims pending in the district court and thus NCR’s appeal was premature. Subsequent to the filing of the notice of appeal in 04-1003, the district court dismissed the remaining counterclaims on agreement of the parties. NCR then filed a new notice of appeal, 04-1093. NCR concedes that “the 04-1003 *736appeal was premature.” Thus, 04-1003 is dismissed.
NCR’s second appeal has been docketed as 04-1093 and thus the motion to stay is moot.
Accordingly,
IT IS ORDERED THAT:
(1) NCR’s motion to stay is moot.
(2) NCR’s motion for an extension of time is granted.
(3) 04-1003 is dismissed. Each party shall bear its own costs for 04-1003. 04-1003, 04-1093
(4) The revised official caption for 04-1093 is reflected above.